UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4913


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY ROBINSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00423-TDS-1)


Submitted:   March 19, 2012                 Decided:   April 4, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY, JOHNSON & LAWSON, LLP, Greensboro,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Stephen T. Inman, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Anthony Robinson, Jr., conditionally pleaded

guilty to one count of possession of a firearm by a convicted

felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2006).                             He

now   appeals        the   district    court’s          denial    of   his    motion     to

suppress and his designation as an armed career criminal.                                 We

affirm.

               Robinson    claims     that       the     affidavit     supporting        the

search    warrant      application     was       so    “bare     bones”   that    neither

probable cause nor a good-faith exception existed to justify the

search.        We review the validity of a search warrant under the

totality of the circumstances to determine whether the issuing

judge    had    a    substantial    basis        for    finding    probable      cause    to

issue the warrant.            Illinois v. Gates, 462 U.S. 213, 238-39

(1983); United States v. Grossman, 400 F.3d 212, 217 (4th Cir.

2005).     In doing so, we afford great deference to the factual

assessments of the issuing judge.                      United States v. Allen, 631

F.3d 164, 173 (4th Cir. 2011).                   When a warrant is based in part

on hearsay, the relevant inquiries are the veracity and basis of

knowledge       of   the   person     supplying         the    information.        United

States v. Hodge, 354 F.3d 305, 309 (4th Cir. 2004).                          “The degree

to which an informant’s story is corroborated may also be an

important factor.”         Id.



                                             2
             We find no error in the probable cause determination

here.     The warrant application cited the prior reliability of

the     confidential     informant         and     the        informant’s         firsthand

knowledge of drug distribution from the target property.                                 The

informant     met    with    law      enforcement             officers      on     multiple

occasions,     provided     information          that       was     confirmed      by     law

enforcement officers, and carried out a drug purchase with law

enforcement     funds.         The     affidavit            set     forth        sufficient

information     to     support       the       finding         of    probable        cause.

Accordingly, we affirm the district court’s denial of Robinson’s

motion to suppress.

             Robinson next challenges his sentence, claiming that

the Armed Career Criminal Act (“ACCA”) is unconstitutional and

that he was improperly sentenced as an armed career criminal.

Robinson’s    constitutional         argument          is   foreclosed       by     binding

precedent.     See United States v. Presley, 52 F.3d 64, 68 (4th

Cir. 1995).     His arguments that his North Carolina conspiracy to

assault     inflicting      serious     injury          and     common      law    robbery

convictions are not predicate “violent felonies” under the ACCA

are similarly unavailing.          An offense need not contain an “overt

act” element to constitute an ACCA predicate.                        See, e.g., United

States v. White, 571 F.3d 365, 370-71 (4th Cir. 2009).                                  Thus,

Robinson’s argument regarding his conspiracy conviction fails.

Likewise,    North   Carolina      common        law    robbery      involves       conduct

                                           3
that presents a serious potential risk of physical injury to

another and therefore is properly considered an ACCA predicate.

We find no error in Robinson’s designation as an armed career

criminal.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4